Title: To Benjamin Franklin from John Sargent, 12 August 1762
From: Sargent, John
To: Franklin, Benjamin


Dear Sir—
London 12 August 1763 [1762]General Post Office
By our Friends here I am enabled to convey the enclosed Trifles to you, which are the best I could meet with at present and cost 5 Guineas each.
You remember the Intention viz, for the two best Performances at the general Meeting or Publick Act of your College or Seminary.
The Subject of one to be, in a short English Discourse, or Essay “on the reciprocal Advantages arising from a perpetual Union between Great Britain and her American Colonies.”

The other Prize, for some Classical Exercise, that you shall think best suited to your Plan of Education and the Abilities of your young people.
I submit to your Judgment whether the former shall be confined to your Students or left open to every one, whether of the Seminary or not. Yourself and Mr. Norris your Speaker and any third [Here the copyist broke off, skipped the equivalent of about four lines, and continued the minutes of Feb. 8, 1763].
